In a proceeding to stay arbitration, respondent Hartford Accident & Indemnity Company appeals from a judgment of the Supreme Court, Nassau County, entered April 15, 1975 and made after a hearing, which granted the application. Judgment affirmed, with costs. In our opinion, the notice by the injured party of the automobile accident to appellant was reasonably prompt under the circumstances of this case. Special Term properly held appellant’s disclaimer to be invalid and ineffective. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.